         Case 3:20-cv-01961-IM         Document 36        Filed 08/26/21      Page 1 of 20




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



JAMES CROOKER,                                         Case No. 3:20-cv-01961-IM

                Plaintiff,                             OPINION AND ORDER

        v.

CITY OF PORTLAND, a municipal
corporation, JAMI RESCH, JEFF BELL,
ROBERT SIMON, both as individuals and in
their capacities as officers of the Portland
Police Bureau, and DOES 1-10,

                Defendants.


IMMERGUT, District Judge.

       This matter comes before the Court on Defendants’ Motions to Make More Definite

Plaintiff’s First Amended Complaint and Motion to Dismiss multiple claims for relief in the

Complaint. ECF 22. Plaintiff brought this civil rights and employment action against Defendants

alleging (1) retaliation for whistleblowing; (2) violation of his right to free speech; (3) non-

application of veteran’s preference; (4) race discrimination; and (5) defamation per se. See

generally ECF 21.




PAGE 1 – OPINION AND ORDER
         Case 3:20-cv-01961-IM         Document 36      Filed 08/26/21     Page 2 of 20




       For the following reasons, Defendants’ Motion to Make More Definite the Complaint is

granted, and Defendants’ Motion to Dismiss is granted in part and denied in part. Plaintiff may

file an amended complaint curing the deficiencies noted by September 27, 2021.

                                        BACKGROUND

       The following facts are alleged in Plaintiff’s First Amended Complaint, ECF 21, and are

accepted as true for purposes of the present Motion.

       Between 2017 and July 2020, Plaintiff was a lieutenant for the Portland Police Bureau

(“PPB”) and acting as a captain under contract. ECF 21 at ¶¶ 4, 16, 17. At the time, Defendant

Jami Resch (“Resch”) was a Chief for PPB, Defendant Jeff Bell (“Bell”) was a Commander of

Detectives, and Defendant Robert Simon (“Simon”) was apparently employed by PPB as a

Professional Standards Lieutenant. Id. at ¶¶ 7-9, 72.

       At some point during the above time period, Plaintiff supervised Defendant Resch’s

fiancé, David Michaelson (“Michaelson”) and recommended that Michaelson not be promoted

based on work performance issues. Id. at ¶ 14. In response, the Chief’s Office ordered Plaintiff to

alter his “non-recommendation” four times to remove unfavorable information about

Michaelson. Id. at ¶ 67. Plaintiff in turn reported Resch to Human Resources (“HR”) for

violating PPB’s rule against nepotism. Id. at ¶¶ 13-14, 63. Apparently during this same time

period, Assistant Chief Ryan Lee (“Lee”) informed Plaintiff that the Chief’s Office would “make

him pay” for not recommending Michaelson. Id. at ¶¶ 15, 68. Plaintiff feared retaliation from the

Chief’s Office and reported this to HR. Id. at ¶ 15.

       Although the Complaint offers virtually no information about dates, apparently during

this same time period, Assistant Chief Lee recommended that Plaintiff be considered for a

permanent captain position, but within days of Plaintiff’s request not to promote Michaelson and

his reporting Resch to HR, Deputy Chief Robert Day overrode Lee’s recommendation that
PAGE 2 – OPINION AND ORDER
         Case 3:20-cv-01961-IM          Document 36        Filed 08/26/21    Page 3 of 20




Plaintiff have the opportunity to test and interview for open captain positions. Id. at ¶¶ 16, 18.

Instead, Defendant City of Portland (“City”) proceeded to reduce Plaintiff’s pay, and Plaintiff

hired an attorney to demand that the City comply with his employment contract. Id. at ¶ 20.

Plaintiff also alleges that the City failed to comply with Plaintiff’s union contractual terms for

holiday pay, and Plaintiff engaged the PPB Union to advocate for his holiday pay. Id. at ¶ 21.

        In December 2019, Plaintiff received a call from his wife that a man had attacked her and

others near their home. ECF 21 at ¶ 23. Plaintiff was responsible for the precinct in which the

attack occurred and dispatched patrol officers to the scene. Id. The officers arrested the suspect

after he knocked one man to the ground, stabbed another man with the uncovered tip of an

umbrella, and chased Plaintiff’s wife. Id. at ¶ 24. Plaintiff believed that the detective “assigned to

the case” failed to follow PPB directives and Oregon state laws in handling this situation, thereby

depriving victims of statutory victims’ assistance notices (“Victim Notification about Offenders”

or “VINE”), so he reported the detective to PPB. Id. at ¶¶ 25-27, 97.

        In connection with the attack, the District Attorney’s Office invited victims to attend a

meeting, and victims were told they could bring someone to support them. ECF 21 at ¶ 28.

Plaintiff’s wife asked Plaintiff to attend with her. Id.

        On the day of the meeting, Plaintiff alleges he sought advice and permission from his

supervisor, Commander Mike Krantz (“Krantz”), about whether he could attend the meeting in

uniform. Krantz allegedly told Plaintiff to wear his uniform so that he could immediately return

to work. Id. at ¶ 29. Plaintiff allegedly informed people at the meeting that he was there as a

civilian to support his wife and not in an official capacity. Id. at ¶ 31.

        During the meeting, Plaintiff believed that City of Portland Officer Amy Fraser

(“Fraser”) and Cascadia Clinician Cindy Hackett (“Hackett”) acted in an agitated and aggressive



PAGE 3 – OPINION AND ORDER
          Case 3:20-cv-01961-IM         Document 36        Filed 08/26/21    Page 4 of 20




manner and gave false and misleading information when Plaintiff asked about providing victim

notifications. Id. at ¶¶ 32, 96. Plaintiff left the meeting and returned to work to avoid any

potential conflict. Id. at ¶ 32.

        Resch later called Plaintiff at home and directed him not to participate in any other events

related to the assault, even if they occur while on duty. ECF 21 at ¶¶ 33. Plaintiff removed

himself from any command decisions related to the case and “assigned other command staff to

handle it.” Id. at ¶ 34. On December 11, 2019, Plaintiff reported to Commander Krantz what he

believed were law and policy violations by Fraser and Hackett, which Plaintiff believed resulted

in the denial of victims’ protection rights. Id. at ¶¶ 35, 96-97.

                        i. Investigations of Plaintiff’s Conduct

        Plaintiff appears to allege that Defendant Bell filed false complaints against Plaintiff with

Internal Affairs (“IA”) because Plaintiff repeatedly reported the misconduct of detectives under

Bell’s supervision. Id. at ¶¶ 44, 48, 71. One such complaint asserted that Plaintiff “used his

official position to influence an investigation” and “wore his uniform to a hearing in which he

was not an involved member.” Id. at ¶ 44. Plaintiff alleges that the IA investigation of this

complaint was improperly transferred to Internal Police Review (“IPR”), which he asserts does

not have the authority to investigate people below the rank of captain, such as Plaintiff. Id. at

¶¶ 45, 100. Plaintiff also alleges that actions taken to suspend Plaintiff were public and violated

PPB’s union contract provision about not embarrassing commanding officers in the event of

reprimand or discipline. Id. at ¶ 46.

        Plaintiff further alleges in his First Amended Complaint that during his interviews with

IA and IPR, he again reported what he believed were PPB detectives’ violations of victims’

rights in handling the assault case involving his wife. After the interviews, IPR and PPB added a



PAGE 4 – OPINION AND ORDER
         Case 3:20-cv-01961-IM          Document 36       Filed 08/26/21      Page 5 of 20




charge of untruthfulness against Plaintiff. Id. at ¶¶ 47, 50. Plaintiff states that the reports he made

to IA and IPR during the interviews are protected activity under PPB HR Rules and Oregon and

federal whistleblower protection laws, and that Defendants Simon and DOES 1-10 violated the

law by allegedly leaking information to members of PPB that Plaintiff was going to be

terminated for lying during the interviews. Id. at ¶¶ 47, 72.

       Plaintiff further alleges that he hired a certified court reporter to transcribe his recorded

interviews, and Plaintiff found more than 200 instances in which the transcript prepared by PPB

of those same interviews misstated, altered, or excluded his statements, as to create a false

impression of his truthfulness. Id. at ¶ 51. Even after Plaintiff made PPB and IPR aware of the

transcription’s alterations, they did not correct the transcript until Commander Hurley allegedly

reviewed the transcripts and determined that Plaintiff had not been untruthful. Id. at ¶¶ 52-53.

Plaintiff asserts that despite this finding, he remained on administrative leave. Id. at ¶¶ 54-55.

                       ii. The Captain Interviews and Promotion Process

       Plaintiff also alleges that at some point after he reported what he perceived as rule

violations at the victims’ meeting to his chain of command, Chief Resch placed him on

administrative leave. ECF 21 at ¶¶ 35-37, 96-101. Plaintiff appears to allege that this occurred

two days before the captain examinations sometime in May 2020. Id. at ¶¶ 36-38, 70, 81-82, 99-

101, 114; see also id. at 32 (“Police Captain Eligible List,” attached to FAC as Exhibit B, dated

May 7, 2020). Plaintiff also alleges that sometime after he was placed on administrative leave,

PPB and the City reduced his pay to that of a lieutenant, even though he was under contract to

receive an active captain salary. Id. at ¶¶ 36-38.

       According to Plaintiff’s First Amended Complaint, fifteen candidates applied to become

captains through the captain promotion process. Three of the candidates, including Plaintiff,



PAGE 5 – OPINION AND ORDER
         Case 3:20-cv-01961-IM          Document 36       Filed 08/26/21      Page 6 of 20




were military veterans. Id. at ¶ 40. Plaintiff was the only member of the command structure at

PPB applying for a promotion to captain. Id. at ¶ 120. Of the fifteen candidates, Plaintiff was the

only one to have completed three years as an acting captain and to have served as an acting

commander. Id. at ¶ 84. Plaintiff was also the only member of PPB’s command structure who is

Hispanic. Id. at ¶¶ 120-21.

       After the initial interview process, all fifteen candidates were ranked as equally qualified.

Id. at ¶¶ 42, 81-82. Plaintiff alleges PPB failed to award preference points to the veterans at each

of the three stages of selection as required by Oregon law, and that Resch and her command team

selected captain promotions based on their personal preferences. Id. at ¶¶ 40-42, 57-61. Of the

first seven candidates promoted, none were veterans. Id. at ¶¶ 43.

       As of the filing of the First Amended Complaint on February 12, 2021, Plaintiff had

remained on administrative leave for roughly nine months. Id. at ¶¶ 46, 70. While Plaintiff

remained on administrative leave, Krantz, now Assistant Chief, recommended Plaintiff for

promotion to Commander of Central Precinct. Id. at ¶ 55. The promotion was overruled. Id. at

¶¶ 54-55.

                       iii. Litigation Proceedings

       Plaintiff filed his complaint on November 11, 2020. ECF 1. On February 12, 2021,

Plaintiff filed his First Amended Complaint, which is at issue in this Opinion and Order. ECF 21.

Defendants filed the present Motions on February 26, 2021. ECF 22.

                                      LEGAL STANDARDS

       A motion brought under Rule 12(b)(6) “tests the legal sufficiency of a claim.” Navarro v.

Block, 250 F.3d 729, 732 (9th Cir. 2001). A motion to dismiss for failure to state a claim may be

granted only when there is no cognizable legal theory to support the claim or when the complaint

lacks sufficient factual allegations to state a facially plausible claim for relief. Shroyer v. New
PAGE 6 – OPINION AND ORDER
         Case 3:20-cv-01961-IM          Document 36        Filed 08/26/21     Page 7 of 20




Cingular Wireless Servs., Inc., 622 F.3d 1035, 1041 (9th Cir. 2010). In evaluating the sufficiency

of a complaint’s factual allegations, the court must accept as true all well-pleaded material facts

alleged in the complaint and construe them in the light most favorable to the non-moving party.

See Daniels-Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998 (9th Cir. 2010). To be entitled to a

presumption of truth, allegations in a complaint “may not simply recite the elements of a cause

of action, but must contain sufficient allegations of underlying facts to give fair notice and to

enable the opposing party to defend itself effectively.” Starr v. Baca, 652 F.3d 1202, 1216 (9th

Cir. 2011). The court must draw all reasonable inferences from the factual allegations in favor of

the plaintiff. Newcal Indus., Inc. v. Ikon Office Sol., 513 F.3d 1038, 1043 n.2 (9th Cir. 2008). The

court need not, however, credit the plaintiff’s legal conclusions that are couched as factual

allegations. Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009).

       A complaint must contain sufficient factual allegations to “plausibly suggest an

entitlement to relief, such that it is not unfair to require the opposing party to be subjected to the

expense of discovery and continued litigation.” Starr, 652 F.3d at 1216. “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007)). “The plausibility standard is not akin to a

probability requirement, but it asks for more than a sheer possibility that a defendant has acted

unlawfully.” Mashiri v. Epsten Grinnell & Howell, 845 F.3d 984, 988 (9th Cir. 2017) (quoting

Iqbal, 556 U.S. at 678) (internal quotation marks omitted).

                                           DISCUSSION

A. Motion to Make the First Amended Complaint More Definite

       As an initial matter, Defendants point out several mistakes in the Complaint and request

the Court order Plaintiff to fix them. See ECF 22 at 3-4. In response, Plaintiff agrees to remove
PAGE 7 – OPINION AND ORDER
          Case 3:20-cv-01961-IM       Document 36        Filed 08/26/21     Page 8 of 20




references to the Uniformed Services Employment and Reemployment Rights Act (“USERRA”),

and to cite the United States Constitution instead of the Oregon Constitution in his second claim

for relief, regarding free speech. ECF 30 at 5; see ECF 21 at ¶ 90. However, Plaintiff does not

address the other two mistakes, in which he listed inapplicable statutes under his whistleblowing

and retaliation claim and under his veteran’s preference claim. See ECF 22 at 4.

        The Court orders Plaintiff to amend the Complaint. Plaintiff should remove all references

to USERRA and properly cite the United States Constitution for his free speech claim, as the

parties agree. Plaintiff should also remove reference to ORS § 659A.030 in his whistleblowing

and retaliation claim and remove the reference to ORS 659A.199 under his veteran’s preference

claim. See id. at 4. Plaintiff may amend as necessary to appropriately “break out each cause of

action by itself.” Id. at 4.

B. Motion to Dismiss Plaintiff’s Fourth Claim for Relief (Race Discrimination)

        Defendants move to dismiss Plaintiff’s race discrimination claim as to all Defendants

because Plaintiff failed to provide timely notice under the Oregon Tort Claims Act (“OTCA”),

id. at 5, 7-9, and as to the individual defendants because such a tort may only be brought against

the government body under the OTCA, id. at 9-10. Plaintiff “has the burden of proving that

notice of claim was given as required” under the OTCA. ORS § 30.275(7). In his response,

Plaintiff agrees that this claim may not be brought against individuals. ECF 30 at 8 (“Plaintiff

does not disagree” that “claims against individual defendants for race discrimination should be

dismissed”). The Court accordingly dismisses the race discrimination claims against individual




PAGE 8 – OPINION AND ORDER
           Case 3:20-cv-01961-IM        Document 36       Filed 08/26/21      Page 9 of 20




defendants on that basis.1 The Court now turns to Defendants’ request that this Court dismiss the

race discrimination claim as to the City as well, based on a failure to give timely notice.

       Defendants argue that because Plaintiff “did not make a race claim in any of his formal

tort claim notices, that claim is only preserved to the extent that something happened in the 180

days before the City was served or given notice.” ECF 22 at 9. Defendants assert that notice of

the race discrimination claim was not timely because nothing happened with respect to race

discrimination on or after May 16, 2020, which would be within 180 days before Plaintiff served

his Complaint on the City on November 12, 2020.2

       In his response, Plaintiff argues that his race discrimination claim is not time-barred

because HB 4212, signed by the Governor on June 30, 2020 in response to the COVID-19

pandemic, extends the time for giving notice of a claim under ORS § 30.275 to “a date 90 days

after the declaration [of a state of emergency] and any extension [of the state of emergency].”


       1
          Defendants also appear to assert that this Court should dismiss all state law claims
against the individual defendants under the OTCA, except defamation, because individual
employees may not be sued for torts committed within the scope of their employment. ECF 22 at
5. The only state law claims brought against individual defendants are (2) free speech violation
under the Oregon Constitution, Art. I, § 8; (4) race discrimination under ORS 659A.030; and (5)
defamation per se. See ECF 21 at 15-29. (The (1) whistleblowing and retaliation claim and (3)
veteran’s preference claim are only brought against the City. See id. at ¶¶ 62, 107.) Defendants
do not challenge the defamation claim against individuals based on the OTCA, ECF 22 at 5, and
it appears the parties agree that the free speech claim is actually a federal claim, not a state
constitutional claim. See ECF 22 at 4; ECF 30 at 2, 5, 12-13; ECF 33 at 3. Accordingly,
Defendants’ request to dismiss “all state law claims” against individual Defendants except
defamation under the OTCA concerns only the race discrimination claim. As explained in text,
Plaintiff and Defendants agree that this claim against individual Defendants should be dismissed.
       2
          While Defendants note the general rule that a plaintiff must plead timely tort claim
notice, see ECF 22 at 7, they concede that the filing of the complaint itself here satisfies the
statutory requirement if it is timely. See id. at 9 (noting the “race claim is only preserved to the
extent something happened in the 180 days before City was served or given notice” via the
original Complaint; “his ‘actual notice’ came more than 180 days after” in form of original
Complaint); ECF 33 at 4-5 (arguing that Plaintiff must identify dates and alleged adverse
employment action, but not that he must plead OTCA compliance).

PAGE 9 – OPINION AND ORDER
        Case 3:20-cv-01961-IM          Document 36       Filed 08/26/21      Page 10 of 20




ECF 30 at 7. HB 4212 grants this extension “[i]f the expiration of the time to commence an

action or give notice of a claim falls within the time in which any declaration of a state of

emergency issued by the Governor related to COVID-19, and any extension of that declaration,

is in effect[.]” H.B. 4212 § 7(1), 80th Or. Legis. Assemb., Spec. Sess. (Or. 2020). On March 8,

2020, Governor Brown declared a state of emergency related to COVID-19, and HB 4212 was

signed into law on June 30, 2020. ECF 30 at 7; Bond v. Shriners Hosp. for Child., No. 3:20-cv-

01943-SB, 2021 WL 1343058, at *6 (D. Or. Mar. 1, 2021), report and recommendation adopted

sub nom. Bond v. Shriners Hosps. for Child., No. 3:20-cv-01943-SB, 2021 WL 1341854 (D. Or.

Apr. 9, 2021). HB 4212 remains in effect through at least December 31, 2021. ECF 30 at 7; see

also Bond, 2021 WL 1343058, at *6 (noting as of the time of its decision, the “current state of

emergency has been extended through May 2, 2021” (internal quotation marks and citation

omitted)).

       In reply, Defendants argue that HB 4212 does not preserve Plaintiff’s claim because HB

4212 does not provide authorization to revive actions that have already lapsed. ECF 33 at 4-5.

Defendants rely on Bond for this proposition. However, the analysis and holding in Bond

concerned HB 4212’s qualified authorization of the Chief Justice of the Oregon Supreme Court

to “revive a time period that had already passed as of June 30, 2020,” the Act’s effective date.

Bond, 2021 WL 1343058, at *6-8 (quotation marks and citation omitted). Here, the statute of

limitations applicable for Plaintiff’s race discrimination claim against the City, unlike that in

Bond, did not lapse before June 30, 2020. Plaintiff alleges that he was placed on administrative

leave “in May of 2020,” shortly before the captain examination process began. ECF 21 at ¶ 114;

see also id. at ¶¶ 114, 120-23 (alleging racial discrimination in promotion process). Accordingly,

the statute of limitations for claims based on Defendant’s failure to promote Plaintiff would not



PAGE 10 – OPINION AND ORDER
        Case 3:20-cv-01961-IM          Document 36        Filed 08/26/21     Page 11 of 20




have lapsed before June 30, 2020 because Plaintiff would have 180 days from May of 2020 to

file his complaint. Plaintiff filed his first complaint on November 11, 2020, during the

emergency period, ECF 1, and the City Attorney’s Office received it on November 12, 2020,

ECF 23-4 at 1-2. If a claim governed by ORS § 30.275 has not expired before June 30, 2020, and

if its expiration date occurs during the (extended) state of emergency, it receives the extension

granted by HB 4212. Because this lawsuit provided notice of the race discrimination claim

within the emergency period as provided by HB 4212, the claim is timely.

       Defendants also argue in their reply brief that HB 4212 does not save Plaintiff’s race

discrimination claim because “Plaintiff has not plead enough facts in his Complaint to

demonstrate the application of the exception” and that he must “identify the date of the alleged

adverse employment action” to do so. ECF 33 at 4. Defendants do not cite a case that holds that a

plaintiff must specify the specific date of an adverse employment action to adequately provide

notice (or plead a claim) when timeliness is not in doubt. See ECF 33 at 4-5. Nor do they develop

and support their argument regarding what must be pled to state this claim generally. See id. The

citation to National Railroad Passenger Corp. v. Morgan, 536 U.S. 101 (2002), concerns

timeliness and the inability to sue based on acts that occurred before the appropriate time period;

it does not appear to hold that for acts clearly within the limitations period, the plaintiff must

specify the date. See Morgan, 536 U.S. at 114. While the First Amended Complaint is both

extremely disorganized and woefully devoid of dates on which allegedly offending conduct

occurred, Plaintiff plausibly alleges that the hiring process at issue began in May 2020 or later.

ECF 21 at ¶¶ 38-39, 114, 120-23; see also ECF 21 at 32 (“Police Captain Eligible List” dated

May 7, 2020). Indeed, Defendants appear to concede that the lawsuit itself provided “actual




PAGE 11 – OPINION AND ORDER
        Case 3:20-cv-01961-IM          Document 36        Filed 08/26/21      Page 12 of 20




notice” of Plaintiff’s race discrimination claim. ECF 22 at 9. Based on the arguments presented,

Plaintiff has satisfied his burden of demonstrating that HB 4212 applies to his claim.

       Accordingly, because Plaintiff’s race discrimination claim is not time-barred,

Defendants’ motion to dismiss this claim against the City on that basis, ECF 22 at 7-9; ECF 33 at

4-6, is denied.

C. Motion to Dismiss Plaintiff’s Defamation Claims

       Defendants bring a motion to dismiss Plaintiff’s defamation claims against individual

Defendants Resch, Bell, and Simon because the allegedly defamatory statements are absolutely

privileged, or in the alternative, because Plaintiff provides insufficient facts to state a claim of

defamation per se. See ECF 22 at 10-14. Defendants argue that the allegedly defamatory

statements were made “in the course of an internal disciplinary investigation” or “court-adjacent

proceeding” and thus are absolutely privileged under Oregon law. Id. at 11-12 (citing Johnson v.

Brown, 91 P.3d 741 (Or. Ct. App. 2004)). Defendants also argue that the defamation per se claim

lacks factual support because Plaintiff summarily alleges that multiple individual defendants

“spread false information about Plaintiff.” Id. at 13 (quoting ECF 21 at ¶¶ 126-27). Defendants

also argue that Plaintiff does not identify a person to whom these false statements were made,

thereby not alleging the defamation per se element of publication. Id. at 14.

       In response, Plaintiff appears to concede that statements made during the personnel

investigation are absolutely privileged. ECF 30 at 9. However, Plaintiff states that he “intends to

establish that Defendants exceeded the scope of their employment” by, for example, making

defamatory statements “while off duty, in uniform, and in a public space.” Id. Plaintiff states that

he is “unwilling to prematurely detail facts” due to Defendants’ retaliatory conduct outside this




PAGE 12 – OPINION AND ORDER
            Case 3:20-cv-01961-IM       Document 36        Filed 08/26/21      Page 13 of 20




lawsuit, but he is “able to clarify facts for the Court” if that concern is alleviated.3 Id.; see also

id. at 9-11.

        This Court concludes that Plaintiff’s Complaint is too light on factual detail to state a

claim for defamation per se. Plaintiff does not distinguish between any of the thirteen individual

defendants in alleging they defamed him. See ECF 21 at ¶¶ 126-31. There is simply not enough

factual detail to plausibly suggest liability of any defendant. And Plaintiff provides no authority

for his suggestion that fears of external retaliatory conduct provide an exception to pleading

standards. This Court dismisses the defamation claim with leave to amend.

D. Motion to Dismiss Plaintiff’s First Amendment Claims

        Plaintiff alleges Defendants violated his “right to Freedom of Speech to appear in a

hearing as emotional support for his wife while off-duty, and after making himself clearly known

to be off-duty during the proceedings.” 4 Id. at ¶ 102. Plaintiff states that his comments at this


        3
          Plaintiff asks that this Court “disallow any further investigations by Defendants
pertaining to events surrounding this action, and instead require Defendants to conduct their
investigations within the Court’s parameters set forth in the Rules of Discovery.” Id. at 5; see
also id. at 9. Plaintiff also states that he has learned of more relevant facts in the time since filing
his amended complaint. Id. at 10. In response, Defendants state that “IA and IPR are required to
conduct investigations into misconduct, no matter how the misconduct comes to their attention. .
. . There is no litigation exception to this rule, even though Plaintiff suggests that there should be
one.” ECF 33 at 6. While this Court recognizes that Plaintiff is concerned, Defendants are correct
on this point. In amending his complaint, Plaintiff should include all relevant factual allegations
necessary to state his claims.
        4
          Defendants also understand Plaintiff as alleging a First Amendment violation based on
punishment for Plaintiff’s “returning to work from the meeting and reporting what he perceived
to be the professional misconduct of his coworkers . . . .” ECF 22 at 17; see also id. at 15
(“[w]histleblowing was [p]ursuant to [h]is [o]fficial [d]uties”); ECF 33 at 7. Plaintiff’s response
to Defendant’s motion does not mention this basis and seems to concede the point, as it focuses
only on the speech made at the meeting. See ECF 30 at 2, 12-13. The Court agrees with
Defendants that speech made pursuant to Plaintiff’s duties was not protected speech, but to the
extent the First Amendment retaliation claim is based on statements made at the victims’ meeting
while allegedly acting as a private citizen, this may be a plausible claim. Taking all reasonable
inferences in Plaintiff’s favor, the FAC alleges a First Amendment violation premised on speech
at the public meeting for victims. ECF 21 at ¶¶ 91-102.

PAGE 13 – OPINION AND ORDER
        Case 3:20-cv-01961-IM          Document 36       Filed 08/26/21      Page 14 of 20




meeting about “[w]hether victims’ rights are protected in compliance with state law is a matter of

public concern.” Id. at ¶ 95.

       Defendants argue that Garcetti v. Ceballos, 547 U.S. 410 (2006), controls the facts of this

case. In their opening brief, Defendants discussed at length Garcetti’s holding that speech made

pursuant to official duties is not protected by the First Amendment. See ECF 22 at 15-18. Indeed,

that is the only authority Defendants discussed in any detail in either brief. See id., ECF 33 at 7-

8. Plaintiff responded by explaining why his speech at the victims meeting was not made

pursuant to his official duties. ECF 30 at 11-13. Given the facts alleged, Plaintiff has satisfied his

burden on this point; Defendants’ suggestion that wearing a uniform determines whether one’s

speech is made pursuant to one’s duties is incorrect. See id.; Hathaway v. California Dep't of

Forestry & Fire Prot., No. 1:18-cv-01155-LJO-SKO, 2019 WL 132277, at *5, *7 (E.D. Cal. Jan.

8, 2019) (finding that the speech at issue was private, not public speech, even though plaintiff

wore his uniform); cf. Barone v. City of Springfield, 902 F.3d 1091, 1096-1101 (9th Cir. 2018)

(finding police officer acted as public employee at second element after thorough analysis, where

police officer spoke at a public event, the event was headlined “Come Meet Thelma Barone from

the Springfield Police Department”; the “Department paid her to attend the event; she wore her

uniform; [] her supervisor attended”; and she “understood that she attended and participated in

the event as a representative of the Department”); Clairmont v. Sound Mental Health, 632 F.3d

1091,1106 (9th Cir. 2011) (noting that having learned about the subject matter of one’s speech

through one’s work is not determinative).

       Neither party discussed the development of First Amendment retaliation doctrine in the

Ninth Circuit post-Garcetti. Indeed, the Ninth Circuit has since laid out a comprehensive five-




PAGE 14 – OPINION AND ORDER
         Case 3:20-cv-01961-IM         Document 36       Filed 08/26/21     Page 15 of 20




element test for analyzing whether a public employee may bring a First Amendment retaliation

claim:

         [Plaintiff] must show that (1) she spoke on a matter of public concern; (2) she spoke as a
         private citizen rather than a public employee; and (3) the relevant speech was a
         substantial or motivating factor in the adverse employment action. If [Plaintiff]
         establishes such a prima facie case, the burden shifts to the government to demonstrate
         that (4) it had an adequate justification for treating [Plaintiff] differently than other
         members of the general public; or (5) it would have taken the adverse employment action
         even absent the protected speech. [F]ailure to meet any [factor] is fatal to the plaintiff's
         case.

Barone, 902 F.3d at 1098 (internal citations and quotation marks omitted); see also Eng v.

Cooley, 552 F.3d 1062, 1070 (9th Cir. 2009) (providing these “Eng factors”).

         In Barone, the key issue was (2) whether the plaintiff spoke as a private citizen rather

than a public employee. Barone, 902 F.3d at 1098. As explained above, at the pleading stage,

Plaintiff satisfies his burden on that element. See ECF 30 at 12-13 (emphasizing that the

“controlling factor” in Garcetti was whether the speaker’s statements were made pursuant to his

duties); Barone, 902 F.3d at 1098-1101 (discussing same in evaluating the second element of the

claim); Clairmont, 632 F.3d at 1103, 1105-06 (equating step two with the “pursuant to duties”

inquiry).

         That said, despite asserting this First Amendment retaliation claim against the City,

Resch, Bell, and DOES 1-10, see ECF 21 at ¶ 90, Plaintiff alleges no acts of retaliation against

the City, Bell, and DOES 1-10 based on the statements made at the victims meeting, which is the

only basis upon which Plaintiff can bring a First Amendment retaliation claim. His only

allegations of retaliation in response to protected statements at the meeting concern Defendant

Resch. See id. at ¶¶ 90-106. Accordingly, this Court dismisses the First Amendment retaliation

claim as against Defendants City, Bell, and DOES 1-10 with leave to amend. The claim against

Resch remains.

PAGE 15 – OPINION AND ORDER
             Case 3:20-cv-01961-IM     Document 36       Filed 08/26/21      Page 16 of 20




E. Motion to Dismiss Plaintiff’s Claims for Punitive Damages

         Defendants seek dismissal of Plaintiff’s punitive damages claims. For the reasons that

follow, this Court grants that request and dismisses all of Plaintiff’s punitive damages claims

with prejudice. Plaintiff only brings punitive damages claims for (1) whistleblowing and

retaliation under state law, (2) free speech retaliation under federal law, and (4) race

discrimination under state law.5

         1. The OTCA

         Defendants argue that punitive damages cannot be obtained against a public body under

the OTCA for any state law claims. ECF 22 at 14 (citing ORS § 30.269(1)). Plaintiff responds,

very briefly and without support, that his (1) whistleblowing and retaliation and (4) race

discrimination claims do not fall under the OTCA, so ORS § 30.269(1) does not apply. ECF 30

at 11.

         In reply, Defendants note that “Plaintiff’s argument is inconsistent with his own position

earlier in his brief, in which he concedes that his claims for race discrimination against the

individual Defendants must be dismissed under the [OTCA].” ECF 33 at 2; see also ECF 30 at 6.

They argue that the OTCA is clear that the “sole cause of action for a tort committed by

officers . . . of a public body acting within the scope of their employment . . . is an action under



         5
          Defendants state that they do not request dismissal of Plaintiff’s punitive damages claim
based on his (5) defamation per se claim at this stage. ECF 22 at 14. However, Plaintiff does not
appear to seek punitive damages in his defamation per se claim. See ECF 21 at ¶¶ 125-133; id. at
29 (claim five prayer for relief); ECF 30 at 11. Plaintiff requests punitive damages in his (2) free
speech claim against all defendants under 42 U.S.C. § 1983 and the Oregon Constitution, Art. I,
§ 8, though Plaintiff states his intention to amend that claim as a federal Constitutional claim. See
ECF 21 at ¶¶ 90-105; id. at 28-29; ECF 30 at 5, 12-13; ECF 22 at 4. Accordingly, Defendants’
challenge to the free speech punitive damages claim is addressed in the § 1983 discussion.
Plaintiff does not request punitive damages in his (3) veteran’s preference claim. ECF 21 at
¶¶ 107-18; id. at 29 (claim three prayer for relief).

PAGE 16 – OPINION AND ORDER
        Case 3:20-cv-01961-IM         Document 36       Filed 08/26/21     Page 17 of 20




ORS 30.260 to 30.300.” ECF 33 at 2 (emphasis omitted) (quoting ORS § 30.265(2)); see also

Marguiles v. Tri-County Metro. Transp. Dist. of Oregon, No. 3:13-cv-00475-PK, 2014 WL

4419263, at *3, *6 (Sept. 8, 2014) (explaining that for OTCA’s purposes, a “tort” is defined as

“the breach of a legal duty that is imposed by law, other than a duty arising from contract or

quasi-contract,” and finding that state law employment wage claims are torts covered by the

OTCA (quotation marks and citation omitted)); see also ORS § 30.260(8) (defining “tort”).

Accordingly, Defendants argue that because “Plaintiff brings state law tort claims against a

public entity and its employees, the OTCA applies to Plaintiff’s state law claims; as a result,

punitive damages are not available against the City as to those claims.” ECF 33 at 3 (citing ORS

§ 30.269(1)); see also ORS § 30.269(1) (“Punitive damages may not be awarded on any claim

subject to ORS § 30.260”).

       Based on the arguments presented, this Court agrees with Defendants that Plaintiff’s (1)

whistleblowing and retaliation and (4) race discrimination claims are subject to the OTCA and

accordingly do not support a claim for punitive damages. Accordingly, those punitive damages

claims, ECF 21 at ¶¶ 88, 124, and Prayer at 1.c and 4.c, are dismissed with prejudice.

       2. 42 U.S.C. § 1983

       Plaintiff brings one claim under federal law: his (2) First Amendment retaliation claim.

ECF 21 at ¶¶ 90-106. Defendants argue that the City is immune from punitive damages for

violations of 42 U.S.C. § 1983. ECF 22 at 14-15 (citing City of Newport v. Fact Concerts, 453

U.S. 247, 271 (1981)). In response, Plaintiff “concedes that punitive damages are likely not

recoverable against the City in a § 1983 action” and focuses his argument on the individual

defendants. ECF 30 at 11. Based on this concession and the clear holding of City of Newport, this

Court dismisses the § 1983 punitive damages claim against the City, ECF 21 at ¶ 105 and Prayer



PAGE 17 – OPINION AND ORDER
        Case 3:20-cv-01961-IM          Document 36        Filed 08/26/21     Page 18 of 20




2.c, with prejudice. See City of Newport, 453 U.S. at 271 (“[W]e hold that a municipality is

immune from punitive damages under 42 U.S.C. § 1983.”).

       Lastly, the parties dispute whether Plaintiff may seek punitive damages under § 1983

from individual Defendants. Both parties cite Smith v. Wade, in which the Supreme Court held “a

jury may be permitted to assess punitive damages in an action under § 1983 when the

defendant’s conduct is shown to be motivated by evil motive or intent, or when it involves

reckless or callous indifference to the federally protected rights of others.” 461 U.S. 30, 56

(1983). Defendants argue that “Plaintiff’s allegations of fact do not rise to a description of

conduct ‘motivated by evil motive or intent,’ or involving ‘reckless or callous indifference,’”

ECF 22 at 15, while Plaintiff argues, very briefly, that “it is a matter for the jury to decide

whether there are facts sufficient at trial to prove punitive damages,” ECF 30 at 11.

       As discussed above, Plaintiff pleads that Defendants Resch, Bell, and DOES 1-10

retaliated against Plaintiff for protected speech he made at the meeting of assault victims Plaintiff

attended as a private citizen to support his wife. See, e.g., ECF 21 at ¶¶ 90-106. Plaintiff only

makes allegations in this First Amendment punitive damages claim regarding conduct by

defendant Resch; there is no mention of Bell or DOES 1-10. See id. Elsewhere in the Complaint,

Plaintiff’s allegations do not provide a reason why these defendants acted as they did; the context

of other allegations suggests the causal vector behind the alleged actions of Resch, Bell, and

DOES 1-10 was not Plaintiff’s speech at the meeting but because he reported various violations

of others or refused to recommend Michaelson. This speech is not the protected speech he

alleges for purposes of his First Amendment claim. See, e.g., id. at ¶¶ 62-77 (whistleblowing and

retaliation allegations), 126-131 (defamation allegations). Indeed, Plaintiff alleges explicitly

elsewhere in the Complaint that Bell filed false complaints about him “because Plaintiff



PAGE 18 – OPINION AND ORDER
        Case 3:20-cv-01961-IM          Document 36       Filed 08/26/21      Page 19 of 20




continually reported the misconduct and misbehavior of detectives that Bell supervised”—not

because of Plaintiff’s speech at the victims meeting. Id. at ¶ 71. Because no jury could conclude

that defendants Bell or DOES 1-10 were motivated by evil motive or intent or were reckless or

callously indifferent to Plaintiff’s federally protected rights based on these allegations, this Court

dismisses the punitive damages claim against them with prejudice.

       With respect to Resch, Plaintiff also alleges in his First Amendment claim that Resch

“had Plaintiff investigated by IPR,” placed him on administrative leave two days before his

promotion interview, and violated “Plaintiff’s right to Freedom of Speech to appear in a hearing

as emotional support for his wife . . . .” ECF 21 at ¶¶ 99-102. No jury could conclude that these

administrative actions were motivated by evil motive or intent or were reckless or callously

indifferent to Plaintiff’s federally protected rights. And Plaintiff does not allege that they were.

       Plaintiff has failed to allege facts sufficient to support a First Amendment punitive

damages claim against individual Defendants Resch, Bell, and DOES 1-10, and those claims are

dismissed with prejudice.

                                          CONCLUSION

       For the foregoing reasons, Defendants’ Motion to Make More Definite the Complaint is

GRANTED. Plaintiff’s race discrimination claim against the individual defendants is dismissed

with prejudice. Defendants’ motion to dismiss Plaintiff’s race discrimination claim against the

City as untimely is denied. Plaintiff’s defamation claims against the individual defendants are

dismissed with leave to amend. Defendants’ motion to dismiss Plaintiff’s First Amendment

claim based on speech at the meeting with his wife is denied with respect to Defendant Resch.

Plaintiff’s First Amendment claims against Defendants City, Bell, and DOES 1-10 are dismissed

with leave to amend. Plaintiff’s punitive damages claims (in his state law whistleblowing and



PAGE 19 – OPINION AND ORDER
        Case 3:20-cv-01961-IM        Document 36       Filed 08/26/21     Page 20 of 20




retaliation and race discrimination claims and in his federal First Amendment retaliation claims)

are dismissed with prejudice.

       The Court grants leave for Plaintiff to amend the Complaint to address the issues noted

herein. Plaintiff may file an amended complaint by September 27, 2021. See Fed. R. Civ. P.

15(a)(2).

       IT IS SO ORDERED.

       DATED this 26th day of August, 2021.

                                                    /s/ Karin J. Immergut
                                                    Karin J. Immergut
                                                    United States District Judge




PAGE 20 – OPINION AND ORDER
